                Case 4:19-cr-00222-JD Document 24 Filed 06/23/20 Page 1 of 3



 1   DORON WEINBERG
     LAW OFFICES OF DORON WEINBERG
 2   523 Octavia Street
     San Francisco, CA 94102
 3   Telephone: (415) 431-3472
     Cell: (415) 269-0405
 4   Email: doronweinberg@aol.com

 5   Attorney for Defendant
     MIN JIN ZHAO
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,           )                  CASE NO. CR-19-00222 JD
11                                       )
                 Plaintiff,              )                  STIPULATION AND ORDER
12                                       )                  TO CONTINUE DATE FOR
                                         )                  CHANGE OF PLEA HEARING
13         vs.                           )
                                         )
14   MIN JIN ZHAO,                       )
                                         )
15               Defendants.             )
     ___________________________________ )
16

17           IT IS HEREBY STIPULATED by and between plaintiff United States of America

18   through Assistant United States Attorney Alexis Loeb, and defendant Min Jin Zhao through his

19   counsel Doron Weinberg, that the hearing presently for July 1, 2020, for defendant to enter is

20   plea, be continued to August 19, 2020 at 10:30 a.m.

21           The continuance is required due to the Covid 19 pandemic as well as defendant's

22   responsibilities of care for his 90-year-old mother, who is in poor health, have limited defense

23   counsel's ability to confer with his client and to access and review relevant documents and

24
     ___________________________________________
25
     Stipulation and Order to Continue Change of Plea
     Hearing; (Case No. CR-19-00222 JD)
26                                                      1
                Case 4:19-cr-00222-JD Document 24 Filed 06/23/20 Page 2 of 3



 1   records.

 2           IT IS FURTHER STIPULATED that the time from July 1, 2020 to and including August

 3   19, 2020 may be excluded in computing the time within which trial in this matter must

 4   commence, pursuant to 18 U.S.C. 3161(h)(7)(A) and (B), on the ground that the ends of justice

 5   served by taking such action outweigh the best interest of the public and the defendant in a

 6   speedy trial, in that failure to grant a continuance would deny counsel the reasonable time

 7   necessary for effective preparation, taking into account the exercise of due diligence.

 8   IT IS SO STIPULATED:

 9
     Dated: June 23, 2020                               Respectfully submitted,
10
                                                        LAW OFFICES OF DORON WEINBERG
11
                                                        /s/ Doron Weinberg
12                                                      DORON WEINBERG
                                                        Attorney for Defendant
13                                                      MIN JIN ZHAO

14
     Dated: June 23, 2020                               DAVID L. ANDERSON
15                                                      UNITED STATES ATTORNEY

16
                                                By: /s/ Alexis Loeb
17                                                  ALEXIS LOEB
                                                    Assistant United States Attorney
18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24
     ___________________________________________
25   Stipulation and Order to Continue Change of Plea
     Hearing; (Case No. CR-19-00222 JD)
26                                                         2
                Case 4:19-cr-00222-JD Document 24 Filed 06/23/20 Page 3 of 3



 1   ///

 2                                                 ORDER

 3           Good cause appearing, IT IS HEREBY ORDERED that the hearing presently scheduled

 4   for the entry of plea by defendant Min Jin Zhao is continued to August 19, 2020 at 10:30 a.m.

 5           IT IS FURTHER ORDERED that good cause being shown, time is excluded in this

 6   matter from July 1, 2020 to August 19, 2020.

 7

 8
     Dated: June 23, 2020                               ________________________________________
                                                                           ____________
 9                                                      HONORABLE JOHN     HN DONATO
                                                        Judge, U.S. Districtt Court
10                                                      Northern District off California

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ___________________________________________
25
     Stipulation and Order to Continue Change of Plea
     Hearing; (Case No. CR-19-00222 JD)
26                                                        3
